DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This is directed towards "a computer program”.  Please note that under the broadest reasonable interpretation of the claims when read in light of the specification, the recited “a computer program” can be software per se.  Software per se is not patent eligible.  See MPEP 2106.03.  Applicant is advised to use “non-transitory computer readable storage medium”. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites: “based on the obtained at least on image …”.  Applicant is advised to change this to “ “based on the obtained at least one image …”. Appropriate correction is required.


Allowable Subject Matter
Claims 1 – 9 and 12 – 20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
While Porat (WO 2006/087702) discloses a method for controlling polishing of a gemstone based on a 3D model; Kelman (US 2008/0113588) discloses a system for polishing a gemstone; CEULEMANS (WO 2005048764) discloses determining a cutting solution based on 3D model of a rough diamond; SIVOVOLENKO (WO 2009068354) discloses creating a virtual model of a gemstone; none of these references taken either alone or in combination with the prior art of record disclose:
(Claim 1) 
f. obtaining of at least one image of the polished facet while the gemstone is in the tang, such that a contour of the polished facet can be determined from said at least one image;
g. based on the obtained at least one image of the polished facet and the three- dimensional model, determining at least further dop setting parameters for a further planned facet;
h. based on the further dop setting parameters for the further planned facet, setting the dop for obtaining a polished gemstone having a polished facet approaching the further planned facet; and polishing the gemstone accordingly;
i. if necessary, repeating the steps f-h until the desired final polished facet of the gemstone is obtained;
wherein the gemstone remains fixed in the dop during steps (c)-(i).

(Claim 10)
based on the obtained at least on image of a polished facet of the gemstone and the three-dimensional model of the gemstone, determining at least further dop setting parameters for the dop of the tang of the polishing device, for a further planned facet.

(Claim 12) A system for controlling the polishing of a gemstone, said system comprising:
- a 3D scanner configured for obtaining a three-dimensional model of the gemstone;
- an image capturing device configured for obtaining of at least one image of a polished facet of the gemstone whilst the gemstone is in the tang, such that a contour of the polished facet can be determined from said at least one image;
- a control unit configured to determine, based on the obtained at least one image and the obtained three-dimensional model, dop setting parameters for a planned facet positioned between an initial facet to be polished and a desired final polished facet.

in combination with the remaining elements and features of the claimed invention.  
It is for these reasons that the applicant’s invention defines over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116